DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on February 15, 2022 and February 16, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Applicant(s) Response to Official Action
The response filed on March 14, 2022 has been entered and made of record. Claims 1 – 3 and 6 - 13 have been amended. Claims 1 – 15 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Replacement Drawings and Amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed December 13, 2021. Accordingly, the objections are withdrawn.
Applicant’s arguments see pages 11 – 14 with respect to the rejection of Claims 1 – 15 under 35 U.S.C. 103 as being unpatentable over XIAOYU XIU et al. ("CE9-related: Complexity reduction and bit-width control for bi-directional optical flow (BIO)", hereinafter "XIU") in view of BENJAMIN BROSS et al. ("Versatile Video Coding (Draft 3)", hereinafter "BROSS") have 
Applicant argues on page 12 that “BROSS at most discloses that the determination of "sps_bdof_enabled_flag" is at most a value "reading" instead of for BDOF assignment. However, BROSS does not teach or suggest the process of assigning “sps_bdof_enabled_flag” but takes it as an incoming parameter for determining other parameters”. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., process of assigning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely requires “determining whether a bidirectional optical flow (BDOF) operation is applied based on whether a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block” as newly amended. BROSS clearly describes at bottom of page 152 the variable currPic specifies the current picture and the variable bdofFlag is derived as follows: if all of the following conditions are true (i.e. listed at bottom of page 154 and top of page 155) then the bdofFlag is set equal to TRUE, otherwise it is set equal to FALSE. Therefore, the variable bdofFlag is derived based on several conditions, and not merely “read” as argued by the Applicant. Furthermore, under 8.4.6.1 the first line of this section states “this process is invoked when decoding/coding unit CUPredMode is not equal to MODE_Intra. According, since Intra mode is not applied then the combined inter and intra predictions cannot be applied. Therefore, the BDOF operation is applied based on the combined inter and intra predictions not being applied.
Accordingly, XIU in view of BROSS teaches the limitation as amended. 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over XIAOYU XIU et al., CE9-related: Complexity reduction and bit-width control for bi-directional optical flow (BIO), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-L0256_v2, 12th Meeting: Macao, CN, pp. 1-15, 12 October 2018 (provided in IDS filed on July 9, 2021) referred to as XIU hereinafter, and in view of BENJAMIN BROSS et al., Versatile Video Coding (Draft 3), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-Ll001-v9, 12th Meeting: Macao, CN, pp. 1-233, 12 October 2018 (provided in IDS filed on July 9, 2021)referred to as BROSS hereinafter.
Regarding Claim 1, XIU teaches a method of video coding (Page 1, Abstract, two methods are proposed to address the BIO’s complexity issues), the method comprising: 
obtaining a first reference picture and a second reference picture associated with a current coding block of a current picture (Page 4, Section 2.2, the generation of the L0 (i.e. first wherein the first reference picture is before the current picture and the second reference picture is after the current picture in display order (Section 2.2., the difference between two neighboring samples (i.e. before and after)); 
obtaining a first prediction based on a first motion vector from the current coding block to a reference block in the first reference picture (Page 7, Table 4, L0 prediction, I(0)(I,j)); 
obtaining a second prediction based on a second motion vector from the current coding block to a reference block in the second reference picture (Page 7, Table 4, L1 prediction, I(1)(I,j)); and 
calculating (Bottom Page 8 and top of page 9, Table 4, shows each of the first and second horizontal and vertical gradient values within the final bi-prediction formulas) first horizontal gradient values 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and first vertical gradient values 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  for prediction samples associated with the first prediction, and calculating second horizontal gradient values 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and second vertical gradient values 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 for prediction samples associated with the second prediction, wherein 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 represents the first prediction sample at sample location (I,j), and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 represents the second prediction sample at sample location (I,j) (Bottom Page 8 and top of page 9, Table 4, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
); and 
obtaining a bi-prediction of the current coding block based on the first prediction, the second prediction, the first horizontal gradient values, the first vertical gradient values, the second horizontal gradient values, and the second vertical gradient values (Bottom Page 8 and top of page 9, Table 4, shows the final bi-prediction generation). 
XIU does not specifically teach whether it is determined if the BDOF has been applied. Therefore, XIU fails to explicitly teach determining whether a bidirectional optical flow (BDOF) operation is applied based on whether a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block. 
However, BROSS teaches determining (Section 8.4.6.1, page 154 the variable currPic specifies the current picture and the variable bdofFlag is derived (i.e. determined) as follows: if all of the following conditions are true (i.e. listed at bottom of page 154 and top of page 155) then the bdofFlag is set equal to TRUE, otherwise it is set equal to FALSE) whether a bidirectional optical flow (BDOF) operation is applied (Page 53, sps_bdof_enable_flag equal to 0 specifies that the bidirectional optical flow inter prediction is disabled (i.e. not applied) or equal to 1 specifics that the bidirectional optical flow inter prediction is enabled (i.e. applied)) based on whether a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block (Section 8.4.6.1, page 154 the first line, this process is invoked when decoding/coding unit CUPredMode is not equal to MODE_Intra, (i.e. whether a combined inter and intra predictions is applied = no; it is not applied)). 
References XIU and BROSS are considered to be analogous art because they relate to video coding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a bidirectional optical flow enable flag when the combined inter and intra predictions are not applied as suggested by BROSS in the invention of XIU in order to provide a sequence parameter set syntax when bidirectional optical flow is applied (See Bross, Page 26, section 7.3.2.1).
 
Regarding Claim 2, XIU in view of BROSS teaches Claim 1. XIU does not specifically teach whether it is determined if the BDOF has been applied. Therefore, XIU fails to explicitly teach wherein determining whether the BDOF operation is applied further comprises: determining that the BDOF operation is not applied on a condition that a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block.
However, BROSS teaches wherein determining whether the BDOF operation is applied further comprises: determining that the BDOF operation is not applied (Section 8.4.6.1, page 156 – 157 when ciip_flag is equal to 1 (i.e. applied), the following steps do not derive the variable bdofFlag, i.e. BDOF is not applied) on a condition that the Combined Inter and Intra Prediction is applied to generate the final prediction of the current coding block (Page 54, sps_ciip_enable_flag, the syntax for combined inter intra prediction, where this flag specifies that the ciip flag may be present in the coding unit syntax for inter coding units when sps_ciip_enable_flag is equal to 1 (i.e. applied)).
References XIU and BROSS are considered to be analogous art because they relate to video coding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a bidirectional optical flow enable flag is not applied when a combined inter and intra prediction is applied as suggested by BROSS in the invention of XIU in order to provide a sequence parameter set syntax when bidirectional optical flow is not applied (See Bross, Page 26, section 7.3.2.1).

Regarding Claim 3, XIU in view of BROSS teaches Claim 1. XIU does not specifically teach whether it is determined if the BDOF has been applied. Therefore, XIU fails to explicitly 
However, BROSS teaches wherein determining whether the BDOF operation is applied further comprises: determining that the BDOF operation is applied (Section 8.4.6.1, page 154 the variable currPic specifies the current picture and the variable bdofFlag is derived (i.e. determined) as follows: if all of the following conditions are true (i.e. listed at bottom of page 154 and top of page 155) then the bdofFlag is set equal to TRUE, otherwise it is set equal to FALSE) comprises determining the Combined Inter and Intra Prediction is not applied (Section 8.4.6.1, page 154 the first line, this process is invoked when decoding/coding unit CUPredMode is not equal to MODE_Intra, (i.e. Combined inter and intra prediction is not applied)) to generate the final prediction of the current coding block (Page 54, sps_ciip_enable_flag, the syntax for combined inter intra prediction, where the ciip_flag is not present in the coding unit syntax for inter coding unit when sps_ciip_enable_flag is equal to 0).
References XIU and BROSS are considered to be analogous art because they relate to video coding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a bidirectional optical flow enable flag is applied when a combined inter and intra prediction is not applied as suggested by BROSS in the invention of XIU in order to provide a sequence parameter set syntax when bidirectional optical flow is applied (See Bross, Page 26, section 7.3.2.1).

Regarding Claim 4, XIU in view of BROSS teaches Claim 2. BROSS further teaches further comprising: calculating a bi-prediction of the current coding block based on averaging the first prediction and the second prediction (Page 108, refindL0avgCand and refindL1avgCand, averages the first prediction L0 and the second prediction L1 for the candidate lists).

Regarding Claim 5, XIU in view of BROSS teaches Claim 1. XIU further teaches wherein calculating the bi-prediction of the current coding block further comprises: calculating a BDOF value (Page 7, Table 4, Table 4 The bit-,widths of intermediate parameters based on the proposed BIO bit-with control method) based on the first horizontal gradient value, the first vertical gradient value, the second horizontal gradient value, and the second vertical gradient value, and calculating the bi-prediction of the current coding block based on the first prediction, the second prediction, and the BDOF value (Bottom Page 8 and top of page 9, Table 4, final bi-prediction generation 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
).

Apparatus claims 6-10 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-5, respectively.  Therefore, apparatus claims 6-10 correspond to method claims 1-5, respectively, and are rejected for the same reasons of obviousness as used above. 

Claims 11-15 are drawn to the non-transitory computer readable storage medium corresponding to the method of using same as claimed in claims 1-5, respectively.  Therefore, apparatus claims 11-15 correspond to method claims 1-5, respectively, and are rejected for the same reasons of obviousness as used above. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Susan E. Hodges/Primary Examiner, Art Unit 2425